                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:20-CR-019-KDB-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
     v.                                                 )       ORDER
                                                        )
 THOMAS ANSEL PHILLIPS,                                 )
                                                        )
                 Defendant.                             )
                                                        )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To File Under

Seal” (Document No. 33) filed December 10, 2020. In accordance with the Local Rules, the Court

has considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Sentencing Memorandum contains sensitive and private

information that is inappropriate for public access, including medical records. Having carefully

considered the motion and the record, and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To File Under Seal”

(Document No. 33) is GRANTED, and Defendant’s Sentencing Memorandum (Document No.

32) is sealed until further Order of this Court.


                                          Signed: December 11, 2020




          Case 5:20-cr-00019-KDB-DCK Document 35 Filed 12/11/20 Page 1 of 1
